DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, 8-10 and 12-16 are pending.  Claims 1, 2, 5, 8-10 and 12-14 are subject to examination in this Office action.  Claims 15 and 16 are withdrawn (non-elected).

Claim Objections
Dependent claims 2, 5, 8, 9 and 12-14 (preamble) are objected to because of the following informalities:  “A device…” should be “The device…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 5, 8-10 and 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1, the terms “the inner surface” and “the length” lack  proper antecedent basis.
Regarding claims 5, 8 and 12-14, the term “nail/screw holes” is recited.  In this regard, is the “/” being used as shorthand in place of the word “and” or “or”?
Regarding claims 8 and 14, the phrase “would have” is recited.  Is this phrase intended to define a required or optional condition?
Regarding independent claim 10, as presently drafted, this claim includes multiple recitations of “a plurality of connector tabs” and “a rectangular slot with three sides”.  In this regard, is this claim intended to require two pluralities of connector tabs and two rectangular slots?  Clarification is requested.  If this is a typographical error, Applicant might consider deleting the phrase recited in the third and fourth line of claim 10: --a plurality of connector tabs and a rectangular slot with three sides,--.
Further regarding claim 10, the terms “the center”, “the inner surface” and “the length” lack proper antecedent basis.
Accordingly, these claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 8-10 and 12-14 are rejected under 35 U.S.C. 103 as unpatentable over Byers (U.S. Patent No. 5,524,397), in view of Brekke (U.S. Patent No. 9,809,974) and Tracy (U.S. Patent No. 3,596,941 – previously cited by the Examiner).
Regarding independent claims 1 and 10, as best understood, Byers describes a device comprising:
an angle frame connector (12) having an outer face (Fig. 6) and an inner face (Fig. 7) and a top with a center and a bottom and a rectangular slot (19) in the center of the top with three sides and an open top, a plurality of connector tabs that extend out from the inner face where two tabs are on the top (12a, 12b) and three tabs on each side of the slot (12c-12e) with a lip (29) at the bottom that extends out from the inner face (Fig. 12), where the lip extends perpendicularly from the bottom of the angle frame connector with two ends (Fig. 12), and a plurality of protruding beads (12g, 12h) that extend from the outer surface.
While the lip of Byers has right and left ends (Fig. 12), Byers does not appear to expressly describe that its lips have an angled tab at each end thereof.  As evidenced by Brekke, it was old and well-known in the art to utilize an angled tab (193) on distal ends (191) of such connector devices, the lip of Brekke further including protruding beads (125) and fastener holes (115).  As evidenced by Tracy, it was old and well known in the art to utilize a lip with lip tabs (23, 24) that extend of longer than the length of the bottom of the connector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recited structure into the connector of Byers to facilitate installation of the connector device to an underlying structure.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Byers as modified by Brekke and Tracy results in the claimed invention.

Regarding claim 2, where the lip of Byers is longer than the bottom of angle frame (Fig. 12).

Regarding claims 5 and 12, the lip of Brekke has a plurality of fastener holes (115).

Regarding claims 8 and 14, each tab of Brekke would have a plurality of nail/screw holes (Fig. 12).

Regarding claim 9, wherein the device of Byers is made out of sheet metal (Figs. 6 and 7).

Regarding claim 13, a plurality of nail/screw holes (Byers Figs. 6 and 7).

Response to Arguments
Applicant’s arguments submitted on 1 August 2022 have been considered, but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635